Citation Nr: 0842611	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  03-25 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
tinnitus, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
low back disability, to include on a secondary basis. 

3.  Entitlement to service connection for left shoulder 
disability. 

4.  Entitlement to service connection for arthritis. 

5.  Entitlement to an increased compensable evaluation for 
left ear hearing loss from July 31, 2000 to January 15, 2003. 

6.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for chrondromalacia of 
the right patella with arthritis, currently evaluated as 10 
percent disabling. 

8.  Entitlement to an increased rating for chrondromalacia of 
the left patella with arthritis, currently evaluated as 10 
percent disabling. 

9.  Entitlement to an increased compensable evaluation for 
residuals of a fracture of the third metatarsal with cystic 
changes of the distal area of the first metatarsal of the 
right foot. 

10.  Entitlement to an initial compensable rating for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
September 1989.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO, in part, determined 
that new and material evidence had not been received to 
reopen a previously denied claim for service connection for 
low back disability, to include on a secondary basis, denied 
entitlement to service connection for left shoulder 
disability, arthritis and right ear hearing loss and 
continued a noncompensable disability evaluation to the 
service-connected left ear hearing loss.  

This appeal also stems from a January 2005 rating action, 
wherein the RO continued 10 percent disability evaluations 
assigned to the following service-connected disabilities:  
(1) bilateral tinnitus; (2)  hypertension: (3) chondromalacia 
of the right patella; and (4) chondromalacia of the left 
patella.  By that same rating action, the RO also continued a 
noncompensable evaluation assigned to the service-connected 
residuals of a fracture of the third metatarsal with cystic 
changes in the distal area of the first metatarsal of the 
right foot.

The veteran timely appealed the RO's April 2003 and January 
2005 rating actions to the Board.  

Also on appeal from the RO's April 2003 and January 2005 
rating actions were the issues of entitlement to service 
connection for depression and entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU).  By an April 2008 
rating action, the RO granted entitlement to service 
connection for depression; an initial 50 percent disability 
evaluation was assigned, effective January 15, 2003.  The RO 
also granted entitlement to TDIU, effective February 24, 
2004.  As the veteran has not disagreed with the initial 50 
percent evaluation assigned to the service-connected 
depression or effective dates assigned to either the service-
connected depression or TDIU (i.e., January 15, 2003 and 
February 24, 2004, respectively), these issues are no longer 
before the Board.  Grantham v. Brown, 114 F. 3d 1156 (Fed. 
Cir. 1997). 

In the above-referenced August 2008 rating action, the RO 
also granted service connection for right ear hearing loss, 
and combined it with the service-connected left ear hearing 
loss; an effective date of January 15, 2003---date of  the 
RO's receipt of the veteran's claim for service connection or 
right ear hearing loss-was assigned to an initial award of 
service connection for bilateral hearing loss.   

The issues of entitlement to increased ratings for 
hypertension, chrondromalacia of the right patella with 
arthritis, chrondromalacia of the left patella with 
arthritis, each evaluated as 10 percent disabling, 
entitlement to an increased compensable evaluation for 
residuals of a fracture of the third metatarsal with cystic 
changes in the distal area of the first metatarsal of the 
right foot, and entitlement to an initial compensable 
evaluation for bilateral hearing loss, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

2.  In a November 2000 decision, the RO denied service 
connection for a low back disability, essentially finding 
that, there was no evidence of any low back  pathology during 
service, or that any currently diagnosed low back disability 
had been caused or aggravated by service-connected bilateral 
chrondromalacia of the patellas; notice of this decision was 
mailed on December 7, 2000; and the veteran did not submit a 
notice of disagreement within one year of mailing of notice 
of the November 2000 rating decision. 

3.  New and material evidence regarding the veteran's claim 
for service connection for low back disability, to include on 
a secondary basis has not been added to the record since the 
RO's November 2000 rating decision; the evidence of record is 
cumulative and redundant, and, when considered with previous 
evidence of record, does not relate to an unestablished fact 
(nexus to service or to a service-connected disability) 
necessary to substantiate the veteran's claim, nor raise a 
reasonable possibility of substantiating the claim for 
service connection for low back disability, to include on a 
secondary basis.

4.  There is no competent medical evidence establishing that 
the veteran currently has a left shoulder disability or 
arthritis (other than the service-connected chrondromalacia 
of the right and left patellas with arthritis).

5.  For the period from July 31, 2000 to January 15, 2003, 
service-connected left ear hearing loss is manifested by 
Level I hearing impairment.  

6.  For the period from July 31, 2000 to January 15, 2003, 
service connection was not in effect for hearing loss of the 
right ear; therefore, Level I hearing impairment was assigned 
for the right ear.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2008); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The November 2000 rating decision, wherein the RO denied 
service connection for low back disability, to include on a 
secondary basis, became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008). 

3.  Evidence received since the RO's November 2000 decision 
is not new and material, and the claim for service connection 
for low back disability, to include on a secondary basis, is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1105 (2008).

4.  A left shoulder disability was not incurred or aggravated 
during the veteran's period of military service. 38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

5.  Arthritis (other than the service-connected 
chondromalacia of the right and left patellas with arthritis) 
was not incurred or aggravated during the veteran's period of 
military service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 
5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

6.  For the period from July 31, 2000 to January 15, 2003, 
the criteria for an increased compensable evaluation for left 
ear hearing loss have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating- tinnitus

The veteran requested an increased evaluation for tinnitus.  
The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.   Implicit in the 
veteran's request for an increased rating, is the argument 
that he should be awarded separate 10 percent evaluations for 
tinnitus for each ear.  The RO denied the veteran's request 
because under Diagnostic Code (DC) 6260 there is no provision 
for a higher rating.  (See, January 2005 rating decision).  
The veteran appealed that decision to the Board.  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003 versions of Diagnostic 
Code 6260 required the assignment of dual ratings for 
bilateral tinnitus. VA appealed this decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d. 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the Court erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral. Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008). Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

Here, concerning the new and material evidence claim decided 
in the decision below, VA provided the veteran with notice as 
required by Kent in pre and post-adjudication letters, dated 
in February 2003 and June 2005.  The letters informed the 
veteran that he needed to show new and material evidence to 
reopen his previously denied claim for low back disability 
(in the February 2003 letter, the RO erroneously indicated 
that his claim for service connection for low back disability 
had been denied in August 2001).  In both the February 2003 
and June 2005 letters, the veteran was also generally 
notified of the types of evidence VA would assist him in 
obtaining, and the letter advised that he should send 
information or evidence relevant to the claim to VA.  In 
addition, the RO provided notice of the law and governing 
regulations, notice of the reasons for the determination made 
regarding the claim, and also informed the veteran of the 
cumulative evidence previously provided to VA, or obtained by 
VA on his behalf.  For the reasons above the Board finds that 
VA substantially complied with the specific notice 
requirements for claims to reopen based on new and material 
evidence.

With regard to the claims of entitlement to service 
connection for left shoulder disability and arthritis and 
entitlement to an increased compensable rating for service-
connected left ear hearing loss for the period from July 31, 
2000 to January 15, 2003, the Board finds that the duty to 
notify was satisfied by a pre-notice letter, dated in 
February 2003.  In that letter, the RO advised the appellant 
of VA's responsibilities to notify and assist him with his 
service connection and increased rating claims decided in the 
decision below.  Moreover, the February 2003 letter specified 
what was required to prevail on his service connection and 
increased rating claims.  Regarding the veteran's service 
connection claims, the RO explained the information and/or 
evidence required from him, including medical evidence of a 
current left shoulder disability and arthritis, as well as 
evidence that the aforementioned disabilities had existed 
from military service to the present time, or evidence that 
any were incurred in or aggravated by the veteran's active 
military service; and a relationship between any currently 
diagnosed left shoulder disability and arthritis and his 
military service.  Concerning the veteran's claim for an 
increased rating for his service-connected left ear hearing 
loss, the RO informed the veteran that he needed to submit 
evidence showing that his disability had increased in 
severity.  After, he was afforded an opportunity to respond.  
Hence, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support the service connection and increased rating claims 
decided in the decision below, and has been afforded ample 
opportunity to submit such information and evidence.

The RO notified the appellant that VA was required to make 
reasonable efforts to obtain medical records, or records from 
other Federal agencies, and requested that he identify and 
provide the necessary releases for any medical providers from 
whom he wanted the RO to obtain and consider evidence.  The 
RO also specified that they would obtain any private medical 
records for which sufficient information and authorization 
was furnished, and that the RO would also obtain any 
pertinent VA records if he identified the date(s) and 
place(s) of treatment. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided 'at the time' that, or 
'immediately after,' the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.

In the matter now before the Board, the February 2003 letter 
met the VCAA's notice requirements with respect to the claims 
of entitlement to service connection for left shoulder 
disability and arthritis and entitlement to an increased 
(compensable) rating for service-connected left ear hearing 
loss and was provided to the veteran before the April 2004 
rating action on appeal.  The Board finds that, with respect 
to this matter, any delay in issuing section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that the claim 
was fully developed and re-adjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  As indicated above, the appellant has been notified 
of what is needed to substantiate his claims for service 
connection for left shoulder disability and arthritis and an 
increased rating for service-connected left ear hearing loss 
and afforded several opportunities to present information 
and/or evidence in support of said claims, which he has done.  
As a result of the RO's development, comprehensive 
documentation, identified below, has been associated with the 
claims files and considered in evaluating the claims for 
service connection for left shoulder disability and arthritis 
and increased rating for service-connected left ear hearing 
loss decided in the decision below. 

Hence, in light of all that has been done to notify the 
veteran with regard to the above-referenced service 
connection and increased evaluation claims decided in the 
decision below, the Board finds that any failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claims is 
harmless.  See ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 
20.1102 (2006).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include: veteran status, existence of a disability, 
connection between the veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  In this case, via a March 2006 letter, VA 
informed the veteran of the Dingess elements.

	Duty to Assist

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his new and material, service connection and 
increased evaluation claims decided in the decision below.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  Here, 
the veteran's service and post-service VA and private medical 
records, along with Social Security Administration records, 
have been obtained and associated with the claims files.  
There is no indication that any other treatment records exist 
that should be requested, or that any pertinent evidence has 
not been received.

A VA medical examination was not provided to the veteran in 
conjunction with his previously denied claim for service 
connection for low back disability.  An examination is not, 
however, required with regard to a previously denied claim 
until new and material evidence received to reopen the claim.  
See 38 C.F.R. § 3.159(c)(4)(iii) (2008).

Regarding the veteran's claims of entitlement to service 
connection for left shoulder disability and arthritis, the 
veteran has undergone numerous VA orthopedic and bone 
examinations, as early as March 1990 and, most recently, in 
July 2007, which have not contained any clinical left 
shoulder pathology or arthritis (other than the service-
connected chondromalaica of the right and left patellas with 
arthritis).  As there are no signs or symptoms of any left 
shoulder disability or any other arthritis, (other than the 
already service-connected chondromalacia of the right and 
left patellas with arthritis), another VA examination is not 
warranted.  38 U.S.C.A. § 5103A(d). Accordingly, the Board 
finds that a VA examination is not necessary. 
See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

Finally, concerning the claim for an increased (compensable) 
evaluation for service-connected left ear hearing loss for 
the period from July 31, 2000 to January 15, 2003, the 
veteran was afforded a VA audiological evaluation in 
September 2000.  A copy of the September 2000 report has been 
associated with the claims files. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The above-referenced new and material, service 
connection and increased rating issues are, therefore, ready 
to be considered on the merits.

For the foregoing reasons, the Board finds that VA has 
satisfied its duty to notify  and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

III.  New and Material Evidence Claim

Legal Criteria

In general, prior unappealed decisions of the RO are final.  
38 U.S.C.A. § 7105. An exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Reopening Analysis

In this case, the veteran seeks to reopen a previously denied 
claim for service connection for low back disability.  He 
maintains that his current low back disability originated 
during his period of military service, or in the alternative, 
is secondary to his service-connected chondromalaica of the 
right and left patellas with arthritis.  
In determining that new and material evidence had not been 
received to reopen a previously denied claim for service 
connection for low back disability in November 2000, the RO 
concluded, in essence, that there was no evidence that 
established an etiological relationship between any current 
low back disability to the veteran's period of military 
service, or to his service-connected chondromalaica of the 
right and left patellas with arthritis.  

As noted, prior unappealed decisions of the RO are final.  38 
U.S.C.A. § 7105.  Thus, new and material evidence must be 
received to reopen the veteran's previously denied service 
connection claim.  38 U.S.C.A. 5108.

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's previously denied claim for service connection for 
low back disability, to include on a secondary basis.  In 
reaching the foregoing determination, the Board observes that 
evidence received after the RO's November 2000 decision 
consists of extensive VA and private examination outpatient 
reports, and Social Security Administration records, dating 
from June 1999 to August 2008.  These records show that the 
veteran had continued to receive treatment for low back pain; 
a December 2003 assessment include low back pain and 
degenerative disc disease.  Also submitted after the November 
2000 rating action were duplicate service medical records.  
See, 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

While the above-referenced VA and private clinical and Social 
Security Administration records, are "new," as they were not 
of record at the time of the November 2000 rating action, 
they are not "material" because they do not address the 
reason for the RO's November 2000 final denial:  an absence 
of medical evidence establishing an etiological relationship 
between the veteran's currently low back disability 
(degenerative disc disease) and his period of military 
service, or to a service-connected disability.  For this 
reason, these records are not material, as they do not relate 
to an unestablished fact necessary to substantiate the claim, 
i.e., a medical nexus between the veteran's low back 
disability (degenerative disc disease) and his period of 
military service, or to a service-connected disability.  They 
do not also contain medical evidence of arthritis of the 
lumbar spine manifested to a compensable degree within a year 
of discharge from military service; therefore, the additional 
evidence is not "so significant that [they] must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156 (2008).

The Board notes the veteran's and his service 
representative's contentions that the appellant currently has 
a low back disability that had its onset during military 
service, or in the alterative was caused by his service-
connected bilateral knee disability.  As these individuals 
have no medical training, however, their assertions of 
medical causation are insufficient to reopen the veteran's 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In 
this regard, the Board notes that, while the veteran can 
describe his symptoms that he experienced at any time, on the 
question of a nexus of his low back disability to military 
service or to a service-connected disability, the appellant's 
statements, along with those of his representative, as to the 
low back disability must be supported by competent medical 
evidence. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on the foregoing, the Board concludes that new and 
material evidence has not been received since the RO's 
November 2000 decision regarding the veteran's claim for 
service connection for low back disability, to include on a 
secondary basis.  The evidence received is cumulative and 
redundant of the evidence of record before the RO in November 
2000, or is legally insufficient to reopen the claim.  The 
additional evidence does not relate to an unestablished fact 
(nexus to service) necessary to substantiate the veteran's 
claim.  As such, there is no new evidence that has raised a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  

Accordingly, because new and material evidence has not been 
received, the claim for service connection for low back 
disability, to include on a secondary basis is not reopened.



IV.  Service Connection Claims-left shoulder and arthritis

Legal Criteria

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 3
8 C.F.R. §§ 3.307, 3.309 (2008).  

Analysis

The veteran maintains that he currently has a left shoulder 
disability and arthritis that originated during his period of 
military service. 

After a review of the extensive medical record, the Board 
finds that service connection for left shoulder disability 
and arthritis is not warranted.  In reaching the foregoing 
determination, service medical records contain a May 1989 
Report of Medical History, reflecting that the veteran 
reported having had arthritis, rheumatism or bursitis, and a 
painful or "trick" shoulder or elbow.  In the notes section 
of the report, the examining physician entered the following 
notation:  "(L) shoulder-injured-Tx-1985."  Service medical 
records, dated in September 1985, however, clearly indicate 
that the veteran had injured his right (italics added for 
emphasis) shoulder while wresting.  An impression of strain 
rotator cuff was entered.  A Medical Board Evaluation report, 
in May 1989, shows that the veteran's upper extremities were 
evaluated as "normal."  

Even assuming, without conceding, that the veteran did in 
fact suffer a left shoulder injury during service, as opposed 
to the clearly documented right shoulder injury in September 
1985, there is no medical evidence anywhere in the record 
that substantiates the veteran's claim that he currently has 
a left shoulder disability--other than complaints of left 
shoulder pain.  And pain alone, without a diagnosed or 
identifiable underlying condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

In addition, voluminous post-service VA and private treatment 
records are wholly devoid of any clinical findings of 
arthritis (other than the service connected chondromalacia of 
the right and left patellas with arthritis) that are related 
to his period of military service or was manifested to a 
compensable degree within a year of service discharge.  To 
this end, when evaluated by VA in March 1990, within a year 
of service discharge, there was no evidence of any arthritis; 
X-rays of the knees and ankles were evaluated as "normal."  
For the foregoing reasons, the Board can only find that 
service connection for left shoulder disability and arthritis 
is not warranted. 

As indicated above, Congress has specifically limited 
entitlement to service connection to cases where in-service 
injury or disease has resulted in a disability. See 38 
U.S.C.A. § 1110, 1131.  Hence, where, as here, competent 
evidence does not establish the disability for which service 
connection is sought, there can be no valid claim for service 
connection for that disability.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In the instant case, the claims 
for service connection left shoulder disability and arthritis 
must be denied because the first essential criterion for a 
grant of service connection-evidence of a current left 
shoulder disability and arthritis-have not been met.

While the Board does not doubt the sincerity of the veteran's 
belief that he has a left shoulder disability and arthritis 
that had their onset during his period of military service, 
these claims turn on a medical matter, i.e., evidence of 
current disabilities.  As a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to provide a probative opinion as to such a matter.  
See, Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board must deny the 
veteran's claims for service connection for left shoulder 
disability and arthritis.  In reaching this conclusion, the 
Board has considered the benefit-of-the- doubt doctrine; 
however, as the preponderance of the evidence is against the 
claims, that doctrine is not for application in the instant 
appeal.  See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

V.  Increased Rating Claim

General rating criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected left ear hearing loss for 
the period from July 31, 2000 to January 15, 2003 warrants a 
compensable disability rating. 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.
38 C.F.R. § 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).).

Hearing Loss-rating criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second (Hertz).  

The rating schedule establishes 11 auditory acuity levels, 
designated from Level I for essentially normal hearing acuity 
through Level XI for profound deafness. VA audiometric 
examinations are conducted using a controlled speech 
discrimination test together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel loss based on the puretone audiometry 
test.  The numeric designation of impaired hearing (Levels I 
through XI) is determined for each ear by intersecting the 
vertical row appropriate for the percentage of discrimination 
and the horizontal column appropriate to the puretone decibel 
loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation for the ear having the poorer 
hearing acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85 (2008).

If impaired hearing is service-connected in only one ear, as 
is here for the period in question (e.g., July 31, 2000 to 
January 15, 2003) in order to determine the percentage 
evaluation from Table VII, the non-service-connected ear will 
be assigned a Roman numeral designation for hearing 
impairment of I, subject to the provisions of 38 C.F.R. § 
3.383. 38 C.F.R. §§ 3.383, 4.85(f) (2008).

Effective June 10, 1999, pertinent regulatory changes were 
made to 38 C.F.R. § 4.86, regarding cases of exceptional 
hearing loss.  The provisions of 38 C.F.R. § 4.86(a) now 
provide that, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral. Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) now provide that, when the 
puretone threshold is 30 decibels or less at 1000 hertz, and 
70 decibels or more at 2000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral. Each ear will be 
evaluated separately.


Analysis

After a review of the medical evidence, the Board finds that 
for the period from July 31, 2000 to January 15, 2003, the 
veteran's left ear hearing loss does not warrant an increased 
compensable evaluation.  For the period in question, the 
pertinent medical evidence of record consists of a September 
2000 VA audiological examination, which yielded the following 
results:  
Hertz	1,000	 2,000	 3,000	 4,000	 Average

Left	15	40	45	45

Speech discrimination was 96 percent in the left ear.
The September 2000 audiological findings show no exceptional 
patterns of hearing impairment in the left ear; therefore, 
the current provisions of § 4.86(a) and (b) are not 
applicable to the September 2000 VA examination results.

The report of the September 2000 VA examination shows that 
the veteran's manifested average puretone threshold was 36 
decibels in the left ear, with speech discrimination of 96 
percent in the left ear.  Reference to 38 C.F.R. § 4.85, 
Table VI, shows the veteran's hearing loss to be Level I 
impairment for the left ear.  As service connection is not in 
effect for the right ear, Level I impairment is assigned for 
the right ear.  See 38 C.F.R. §§ 3.383, 4.85(f) (2008).  
Under 38 C.F.R. § 4.85, Table VII, the veteran's degree of 
hearing impairment for the left ear for the period in 
question is rated as noncompensably disabling.

Because the law provides specific requirements in terms of 
puretone threshold averages and speech discrimination test 
results for each percentage rating, the assignment of a 
disability rating higher than zero percent, utilizing the 
provisions of 38C.F.R. § 4.7, is not appropriate at any time 
for the period in question.  since the date of claim on 
September 24, 2003.  The veteran's September 2000 VA test 
results clearly fall within the parameters for a zero percent 
rating, but no more.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.85, Tables VI, VII, Diagnostic Code 6100 
(2008).

The Board recognizes the veteran's apparent dissatisfaction 
with the disability rating assigned.  Pursuant to the 
dictates of 38 C.F.R. § 4.85 and Lendenmann, in determining 
the above rating, the Board has engaged in, as it must, a 
"mechanical," objective application of the numerical data 
generated from the veteran's audiological examinations.  See 
Lendenmann, 3 Vet. App. at 349.  In this regard, the Board 
exercises no discretion, and simply must apply the test score 
numbers to the relevant Tables.  See 38 C.F.R. § 4.85(b)-(e); 
accord Lendenmann, supra, at 349.  As noted above, the Board 
lacks the authority to operate outside the bounds of 
applicable regulatory provisions, including the guidelines 
for the assignment of disability ratings set forth in 38 
C.F.R. § 4.85.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101(a).

While the Board empathizes with the veteran's impairment, and 
does not dispute the fact that he has hearing loss in his 
left ear, the Board must conclude, based on the results of 
mandatory auditory tests and the mechanical application of 
relevant regulations by which the Board is bound, that the 
level of his left ear hearing loss disability does not rise 
to a compensable rating for the period in question.  
See 38 C.F.R. § 4.85(b)-(e); see also 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101(a).

Finally, there is no showing that for the period in question, 
the veteran's left ear hearing loss resulted in marked 
interference with employment beyond that contemplated in the 
assigned noncompensable rating for the period in question.  
There is also no indication that the condition has 
necessitated frequent, let alone any periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An increased rating for tinnitus is denied. 

New and material evidence not having been submitted, the 
claim for service connection for low back disability, to 
include on a secondary basis is not reopened. 

Service connection for left shoulder disability is denied. 

Service connection for arthritis is denied. 

An increased (compensable) evaluation for left ear hearing 
loss for the period from July 31, 2000 to January 15, 2003 is 
denied. 


REMAND

A determination has been made that additional evidentiary 
development is necessary with respect to the veteran's claims 
of entitlement to increased evaluations for hypertension, 
chrondromalacia of the right and left patellas with 
arthritis, residuals of a fracture of the third metatarsal 
with cystic changes in the distal area of the first 
metatarsal of the right foot and entitlement to an initial 
compensable evaluation for bilateral hearing loss.  
Accordingly, further appellate consideration will be deferred 
and these claims are remanded for action described in the 
paragraphs below.

In a November 2008 written argument to the Board, the 
veteran's representative, argued that the appellant's 
service-connected hypertension, chondromalacia of the right 
and left patellas with arthritis, residuals of a fracture 
third metatarsal with cystic change in the distal area of the 
first metatarsal of the right foot, and bilateral hearing 
loss, had increased in severity since the most recent July 
(orthopedic) and August (audiological and hypertension) 2007 
VA examinations, and, thus, warranted higher evaluations than 
that reflected by the currently assigned 10 percent and 
noncompensable evaluations, respectively.  

In view of the foregoing, new VA examinations are indicated 
to obtain current medical findings identifying the degree of 
impairment due to the above-referenced service-connected 
disabilities.  

Prior to any examination, all outstanding records of 
pertinent medical treatment, private and/or VA, should be 
obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the 
required information and documentation 
necessary to assist in obtaining copies 
of any identified outstanding records 
of pertinent treatment received for 
problems related to his hypertension, 
chondromalaica of the right and left 
patellas with arthritis, residuals of a 
fracture of the third metatarsal with 
cystic changes in the distal area of 
the first metatarsal of the right foot, 
and bilateral hearing loss since August 
2007.  The RO should obtain complete 
copies of the medical records from all 
identified sources.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected hypertension.  The examiner 
should schedule readings taken two or 
more times on each of at least three 
different days, if warranted for an 
adequate medical opinion, and should 
discuss whether there is evidence of 
any distinct periods of identifiable 
degrees of disability (i.e. diastolic 
pressure predominantly 110, 120 or 130 
or more, or; systolic pressure 
predominantly 200 or more, since 
January 15, 2003). 

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of his service-
connected chrondromalacia of the right 
and left patellas with arthritis and 
residuals of a fracture of the third 
metatarsal with cystic change in the 
distal area of the first metatarsal of 
the right foot.  The claims files must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  The examiner should obtain 
from the veteran his detailed clinical 
history.  All pertinent pathology with 
respect to the service-connected 
chrondromalacia of the right and left 
patellas with arthritis and residuals 
of a fracture of the third metatarsal 
with cystic change in the distal area 
of the first metatarsal of the right 
foot found on examination should be 
noted in examination report. 
    
The examiner is specifically requested 
to comment on the following:  range of 
motion for the right and left knees and 
right foot, including the degree of 
motion that is limited by pain, if any; 
whether disability in either knee 
causes instability, and whether there 
are objective findings of swelling, 
tenderness, or crepitus in either or 
both patellas.  Regarding the service-
connected residuals of a fracture of 
the third metatarsal with cystic 
changes in the distal of the first 
metatarsal of the right foot, the 
examiner is requested to describe it as 
slight, moderate or severe foot 
disability. 

In addition, after reviewing the 
veteran's complaints and medical 
history, the orthopedic examiner should 
render an opinion, based upon his or 
her best medical judgment, as to the 
extent to which the appellant 
experiences functional impairments, 
such as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups that are a result of 
the service-connected chrondromalacia 
of the right and left patellas with 
arthritis and residuals of a fracture 
of the third metatarsal with cystic 
change in the distal area of the first 
metatarsal of the right foot and should 
equate such problems to the rating 
criteria.  (In other words, functional 
losses due to pain, etc. may result in 
disability tantamount to that 
contemplated by the criteria for a 
higher rating.  If so, the examiner 
should so state.)  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The rationale 
for all opinions should be explained in 
detail.

4.  Schedule the veteran for a VA 
audiological examination to ascertain 
the current severity of his service-
connected bilateral hearing loss.  Any 
testing deemed necessary should be 
performed.  The examiner should obtain 
from the veteran his detailed clinical 
history. 

Prior to all of the above-requested VA 
examinations, the claims folders must be 
made available for review by each 
examiner.  A notation to the effect that 
a claims files review took place should 
be included in the examiner's respective 
reports.  All examination findings, along 
with the complete rationale for all 
opinions expressed, should be set forth 
by each examiner in their examination 
report.

5.  After completion of the above and 
any additional development of the 
evidence that the RO may deem 
necessary, the RO should review the 
record and readjudicate the issues of 
entitlement to increased evaluations 
for hypertension, chrondromalacia of 
the right and left patellas with 
arthritis, residuals of a fracture of 
the third metatarsal with cystic change 
in the distal of the first metatarsal 
of the right foot, and entitlement to 
an initial compensable evaluation for 
bilateral hearing loss.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of 
the case and afforded the opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.

The purpose of this remand is to comply with governing 
adjudicative procedures and to assist the veteran in the 
development of his claims.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
No action is required of the appellant until further notice.  
The Board, however,  takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
increased rating claims, including reporting for scheduled VA 
examinations, is both critical and appreciated.  The 
appellant is also advised that failure to report for any of 
the scheduled examinations may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2008).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


